MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                     Jun 21 2019, 8:22 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
M.A.                                                     Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M.A.,                                                    June 21, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-EX-2571
        v.                                               Appeal from the Review Board of
                                                         the Indiana Department of
Review Board of the Indiana                              Workforce Development
Department of Workforce                                  The Honorable Steven F. Bier,
Development and Ascension                                Chairperson
Health,                                                  The Honorable Lawrence A.
Appellees-Respondents.                                   Dailey, Member
                                                         The Honorable Shawn E. Richter,
                                                         Administrative Law Judge
                                                         Application No.
                                                         18-R-985




Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019                      Page 1 of 7
      Najam, Judge.


                                       Statement of the Case
[1]   M.A., pro se, appeals the decision of the Indiana Department of Workforce

      Development Unemployment Insurance Review Board (“the Review Board”)

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019   Page 2 of 7
      affirming an administrative law judge’s decision to deny M.A. unemployment

      benefits. However, M.A. makes no cogent argument and has failed to provide

      any citation to the record on appeal or to relevant case law. Accordingly, M.A.

      has not met her burden on appeal to demonstrate that the Review Board erred,

      and we affirm the Review Board’s decision.


                                  Facts and Procedural History 1
[2]   An administrative Law Judge (“ALJ”) for the Indiana Department of

      Workforce Development set out the facts and procedural history relevant to

      M.A.’s appeal as follows:


              The Employer operates a healthcare business where [M.A.]
              worked in the accounts payable department from August 12,
              2014, until [M.A.] quit as of June 29, 2018.


              In October of 2015[, M.A.] met with a supervisor who said
              “usually people from Africa are not intelligent but you are
              intelligent.” [M.A.] told multiple co-workers, including human
              resources, about the statement. Everyone she told was apologetic
              and disapproved about the comment. The supervisor was
              eventually discharged in 2016 for an unknown reason.


              After that incident, [M.A.] regularly made comments at work
              about being unhappy at work and being discriminated against by
              co-workers. The discrimination statements were in reference to
              the 2015 statement. A supervisor met with [M.A.] and gave
              praise for her work and offered to be a reference if she wanted to



      1
        We note that, in her brief, M.A. provided very few facts, and she has not provided any procedural history
      relevant to her appeal. See Ind. Appellate Rule 46(A)(6).

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019                     Page 3 of 7
              search for a new job. At another time, a co-worker told [M.A.]
              that she was making more money than [M.A.] even though
              [M.A.] had a degree. A supervisor who overheard the statement
              defended [M.A.] and immediately reproved the co-worker.


              [M.A.] did not believe the company was at fault for her
              problems. The Employer attempted to offer [M.A.] a better
              position but [M.A.] was unable to move past the aforementioned
              comments. [M.A.] believed the Employer should have held
              company[-]wide training about racism, which never occurred.
              Due to the inability to move on from the comments, [M.A.] quit.


      Appellant’s App. at 6-7.


[3]   After M.A. left her job, she filed a claim for unemployment benefits, which was

      denied. Thereafter, the ALJ held a hearing at which M.A. appeared

      telephonically and presented evidence. Following the hearing, the ALJ

      concluded as follows:


              The only inappropriate comment on the record that was
              motivated by race was the comment in October of 2015 about
              Africans. The comment was inappropriate and ignorant on its
              face. The only other known comment concerned pay rates
              among co-workers and not race. The employee who made the
              racial comment was no longer employed after 2016. [M.A.]
              continued to work for the Employer for two years. The comment
              about pay rates was inappropriate but not severe and pervasive.


              [M.A.] held on to the statement about Africans and the statement
              about pay rate and used them as a basis for voluntary quit [sic].
              When [M.A.] reported the issues[,] the evidence shows that she
              was met with nothing but support from the Employer. While
              there was no company[-]wide racism training as a result, the

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019   Page 4 of 7
              evidence on the record falls short of demonstrating ongoing
              racism or harassment toward [M.A.] that the Employer failed to
              address.


      Id. at 8. Accordingly, the ALJ concluded that M.A. had voluntarily quit her job

      without good cause in connection with the work and affirmed the denial of

      M.A.’s claim. M.A. appealed that decision to the Review Board, which

      adopted the ALJ’s findings and conclusions and affirmed the ALJ’s decision

      without a hearing. This appeal ensued.


                                     Discussion and Decision
      M.A. appeals the denial of her claim for unemployment benefits. We first note

      that M.A. is proceeding pro se. “It is well settled that pro se litigants are held to

      the same legal standards as licensed attorneys. This means that pro se litigants

      are bound to follow the established rules of procedure and must be prepared to

      accept the consequences of their failure to do so.” Basic v. Amouri, 58 N.E.3d

      980, 983-84 (Ind. Ct. App. 2016) (internal citation omitted).


[4]   The Indiana Appellate Rules require an appellant to include in her brief an

      argument section that “contain[s] the contentions of the appellant on the issues

      presented, supported by cogent reasoning. Each contention must be supported

      by citation to the authorities, statutes, and the Appendix or parts of the Record

      on Appeal relied on[.]” Ind. Appellate Rule 46(A)(8)(a). This is because

      cogent argument supported by adequate citation to authority “promotes

      impartiality in the appellate tribunal. A court which must search the record and

      make up its own arguments because a party has not adequately presented them

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019   Page 5 of 7
      runs the risk of becoming an advocate rather than an adjudicator.” Young v.

      Butts, 685 N.E.2d 147, 151 (Ind. Ct. App. 1997). We will not address

      arguments so poorly developed or expressed that they cannot be understood.

      Basic, 58 N.E.3d at 984 (quotation marks omitted).


[5]   Here, M.A.’s brief on appeal wholly fails to comply with Indiana Appellate

      Rule 46(A)(8)(a). M.A. fails to set out her contentions supported by cogent

      reasoning. Indeed, M.A. does not discuss the Review Board’s findings and

      conclusions, nor does she provide any argument to explain why the Review

      Board’s findings and conclusions are erroneous. Further, M.A. does not

      provide a single citation to the record. And M.A. does not cite any case law, let

      alone relevant case law. The only legal authority to which M.A. cites is Title

      VII of the Civil Rights Act of 1964. However, M.A. does not explain why that

      statute applies to her case or otherwise explain why the Employer violated her

      rights under that statute. 2 As a result of her noncompliance with the appellate

      rules, M.A. has failed to meet her burden on appeal to demonstrate that the

      Review Board erred, and we affirm the Review Board’s decision. 3 See Basic, 58

      N.E.3d at 984.




      2
        We also note that M.A. has failed to outline our standard of review in violation of Indiana Appellate Rule
      46(A)(8)(b).
      3
        To the extent we can discern M.A.’s argument, it appears to simply be a request that we reweigh the
      evidence, which we cannot do. See T.B. v. Rev. Bd. of Ind. Dep’t of Workforce Dev., 980 N.E.2d 341, 345 (Ind.
      Ct. App. 2012).

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019                       Page 6 of 7
[6]   Affirmed.


      Baker, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-EX-2571 | June 21, 2019   Page 7 of 7